                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    LARRY WATSON,                                             [CORRECTED] MEMORANDUM
                                                              DECISION AND ORDER DENYING
                               Plaintiff,                     MOTION TO PERFORM SMELL
                                                              TEST OVER CANINE ANAL
    v.                                                        GLANDS *
    UTAH HIGHWAY PATROL, et al.,                              Case No. 4:18-cv-00057-DN-PK
                               Defendants.                    District Judge David Nuffer
                                                              Magistrate Judge Paul Kohler


           Larry Watson, a pro se plaintiff, has filed a motion (the “Motion”) * “to allow him to bring

in a small amount of marijuana . . . and Weiner dog anal glands substance/discharge to test UHP

Chris Terry’s ability to smell said marijuana over Watson’s two Weiner dogs’ anal glands.” This

unsavory motion will be denied for each of the following reasons:

           1.       Other than stating that the proposed smell test is to be performed “over Watson’s

two Weiner dogs’ anal glands,” Watson has not explained when, where, or under what specific

conditions or circumstances this test is to occur.

           2.       Watson has not shown how the conditions of his proposed experiment would be in

any way similar to the conditions that led to his arrest.

           3.       Watson has not disclosed how or from whom he has or will obtain the “small

amount of marijuana” that he seeks “to bring in” for this test.



*
    The only correction to this Memorandum Decision and Order is to its title so as to reference the correct motion.
*
  Motion to Test UHP Chris Terry’s Ability to Smell Marijuana Over Watson’s Two Weiner Dog’s Anal Glands
Discharge/Substance, docket no. 40, filed January 16, 2019; see Response in Opposition to Plaintiff’s Motion to Test
UHP Chris Terry’s Ability to Smell Marijuana Over Watson’s Two Weiner Dogs’ Anal Glands Discharge/Substance,
docket no. 44, filed January 29, 2019. Watson has not filed a reply memorandum, and the time to do so has expired.
           4.       And Watson has not complied with the procedures set forth in Fed. R. Civ. P. 35,

which govern the examination of parties.

           THEREFORE, IT IS HEREBY ORDERED that the Motion † is DENIED.

           Signed April 22, 2019.
                                                 BY THE COURT:



                                                 Paul Kohler
                                                 United States Magistrate Judge




†
    Docket no. 70, filed April 15, 2019.



                                                                                                       2
